 

Exhibit 10.18

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

December 7, 2012

 

Ms. Mandy Clyde

c/o BioRestorative Therapies, Inc.

555 Heritage Drive

Jupiter, Florida 33458

 

Dear Ms. Clyde:

 

Reference is made to that certain Employment Agreement, dated as of December 1,
2010, between BioRestorative Therapies, Inc. (formerly known as Stem Cell
Assurance, Inc.) and Mandy Clyde (formerly known as Mandy Clark), as amended
(the “Employment Agreement”).

 

The parties hereby agree that, effective as of January 1, 2013, the “Per Annum
Salary” in Schedule A of the Employment Agreement is amended to read as follows:

 

“Per Annum Salary: $118,000”

 

Except as amended hereby, the Employment Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BioRestorative Therapies, Inc.         By: /s/    
Mark Weinreb, Chief Executive Officer

 

Agreed:       /s/   Mandy Clyde  

 

 

 

